          Case 2:20-cv-01323-RAJ-JRC Document 60 Filed 11/17/20 Page 1 of 3




 1                                                                 The Honorable Richard A. Jones
                                                                 The Honorable J. Richard Creatura
 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     EL PAPEL, LLC, et al.,                                 NO. 2:20-cv-01323-RAJ-JRC
 9
                               Plaintiffs,                  NOTICE OF SUPPLEMENTAL
10                                                          AUTHORITY
            v.
11
     JAY R. INSLEE, in his official capacity
12   as Governor of the State of Washington,
     et al.,
13
                               Defendants.
14

15          Pursuant to LCR 7(n), Defendants respectfully submit the recent order of the U.S. District

16   Court for the Central District of California denying plaintiffs’ motion for preliminary injunction

17   in related litigation, Apartment Association of Los Angeles County, Inc. v. City of Los Angeles,

18   No. CV 20-05195 DDP (JEMx), 2020 WL 6700568 (C.D. Cal. Nov. 13, 2020), as supplemental

19   authority in support of their responses (Dkt. ## 27, 28) to Plaintiffs’ pending Motion for

20   Preliminary Injunction (Dkt. # 16). The order is attached hereto as Exhibit 1.

21          DATED this 17th day of November, 2020.

22                                              ROBERT W. FERGUSON
                                                 Attorney General
23
                                                /s/Zachary Pekelis Jones
24                                              ZACHARY PEKELIS JONES, WSBA No. 44557
                                                BRIAN H. ROWE, WSBA No. 56817
25                                                Assistant Attorneys General
                                                  Complex Litigation Division
26                                              JEFFREY T. EVEN, WSBA No. 20367


       NOTICE OF SUPPLEMENTAL                           1               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       AUTHORITY                                                              800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                               Seattle, WA 98104-3188
                                                                                    (206) 474-7744
       Case 2:20-cv-01323-RAJ-JRC Document 60 Filed 11/17/20 Page 2 of 3




 1                                   Deputy Solicitor General
                                   800 Fifth Avenue, Suite 2000
 2                                 Seattle, WA 98104
                                   (206) 332-7089
 3                                 (206) 389-3888
                                   (360) 586-0728
 4                                 zach.jones@atg.wa.gov
                                   brian.rowe@atg.wa.gov
 5                                 jeffrey.even@atg.wa.gov
 6                                 Attorneys for Defendant Governor Jay Inslee
 7

 8                                 /s/Jeffrey S. Weber, WSBA #24496
                                   /s/Roger D. Wynne, WSBA #23399
 9                                 /s/Erica R. Franklin, WSBA #43477
                                   Seattle City Attorney’s Office
10                                 701 Fifth Ave., Suite 2050
                                   Seattle, WA 98104-7095
11                                 Ph: (206) 684-8200
                                   jeff.weber@seattle.gov
12                                 roger.wynne@seattle.gov
                                   erica.franklin@seattle.gov
13

14                                 Assistant City Attorneys for Defendants City of Seattle
                                   and Jenny A. Durkan, in her official capacity as the
15                                 Mayor of the City of Seattle

16

17

18

19

20

21

22

23

24

25

26



     NOTICE OF SUPPLEMENTAL                2               ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     AUTHORITY                                                   800 5th Avenue, Suite 2000
     NO. 2:20-cv-01323-RAJ-JRC                                    Seattle, WA 98104-3188
                                                                       (206) 474-7744
          Case 2:20-cv-01323-RAJ-JRC Document 60 Filed 11/17/20 Page 3 of 3




 1                                   DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically

 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

 4   of such filing to all counsel of record.

 5          DATED this 17th day of November, 2020, at Palm Springs, California.

 6

 7                                              /s/ Zachary Pekelis Jones
                                                ZACHARY PEKELIS JONES, WSBA No. 44557
 8                                              Assistant Attorney General
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



       NOTICE OF SUPPLEMENTAL                         3              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
       AUTHORITY                                                           800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                            Seattle, WA 98104-3188
                                                                                 (206) 474-7744
